Citation Nr: 0806957	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-03 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee sprain 
with ruptured blood vessel.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for deflection, nasal 
septum.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for deflection, nasal 
septum.

5.  Entitlement to service connection for residuals of nose 
surgery (septectomy).

6.  Entitlement to service connection for rhinorrhea.

7.  Entitlement to service connection for sinus problems, 
including headaches.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issues of entitlement to service connection for a right 
knee disorder, deflection of the nasal septum, septectomy 
residuals, rhinorrhea, sinus problems, headaches, hearing 
loss, and tinnitus are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The February 1953 rating decision denying service 
connection for a right knee disorder, and service connection 
for traumatic deflection, nasal septum, was not appealed.  

2.  Information contained in VA and private treatment records 
compiled after the February 1953 rating decision constitutes 
new evidence that relates to an unestablished fact necessary 
to substantiate the veteran's claims for service connection 
for a right knee disorder and nasal septum 
deflection/septectomy residuals, and raises a reasonable 
possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The February 1953 rating decision denying service 
connection for right knee disorder and service connection for 
deflection, nasal septum, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007). 


2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a right 
knee disorder has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
deflection, nasal septum, has been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence, Right Knee Disorder & Deflection 
of the Nasal Septum

In a rating decision dated in February 1953 the RO denied 
service connection for a right knee sprain with ruptured 
blood vessel on the grounds that no residual was found at the 
time of the veteran's discharge from active military service.  
The RO also denied service connection for traumatic 
deflection, nasal septum (claimed as nasal condition-
operation) on the grounds that this disorder was not incurred 
in or aggravated by military service.  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.
In October 2003 the veteran submitted new claims for service 
connection for a right knee disorder and service connection 
for residuals of nose surgery.  In March 2004 the RO reopened 
and then denied each claim on the merits.  The veteran has 
appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Regardless of what the RO did, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  The Board will therefore 
determine, de novo, whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

With regards to the issue of a right knee disorder, evidence 
compiled since the February 1953 denial includes private 
medical records dating from June 1997 to November 2005, and 
VA treatment records dating from October 2002 to October 
2003.  These records confirm that the veteran has a current 
right knee disorder.  Private treatment records dated in 
November 1998 document the veteran as attributing the onset 
of his right knee disorder to service.  This evidence is new 
since it was not of record at the time of the February 1953 
final denial.  The Board must presume the credibility of the 
evidence for the purpose of reopening the claim.  Upon so 
doing, the Board finds that it is material since it shows the 
presence of a current disorder.  It thus raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  New and material evidence having been found, the 
veteran's claim for service connection for a right knee 
disorder must be reopened.  38 C.F.R. § 3.156.  

As regards the issue of deflection of the nasal 
septum/septectomy residuals, medical records compiled after 
the February 1953 denial confirm treatment since at least 
June 1997 for sinus problems and rhinitis.  Private medical 
records document the veteran as reporting sinus problems 
since service.  This evidence is new since it was not of 
record at the time of the February 1953 final denial.  The 
Board must presume the credibility of the evidence for the 
purpose of reopening the claim.  Upon so doing, the Board 
finds that it is material since it provides evidence of a 
current disorder and possible symptomatology since service.  
It thus raises a reasonable possibility of substantiating the 
veteran's claim for nasal surgery/septectomy residuals.  New 
and material evidence having been found, the veteran's claim 
for service connection for septectomy residuals must be 
reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for a 
right knee disorder is granted.

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for 
deflection, nasal septum, is granted.


REMAND

Having reopened the veteran's claims for service connection 
for a right knee disorder and septectomy residuals, the Board 
has jurisdiction to review the issues de novo, based on the 
whole record.  For the reasons that follow the Board finds 
that additional development is warranted. 
 
Private medical records dated in June 1997 inform that the 
veteran was previously treated by the Veterans' Affairs 
Medical Center (VAMC) in Johnson County; however, the record 
only contains VA treatment records compiled since October 
2002.  The Board also notes that a request for all SMRs was 
never made.  The evidence is thus inadequate for a decision 
regarding service connection for a right knee disorder, 
septectomy residuals, rhinorrhea, and sinus problems with 
headaches.  These matters must therefore be remanded for 
compliance with 38 C.F.R. § 3.159(c)(2); see also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  In view of evidence 
of a possible link to service, the veteran should also be 
accorded a compensation and pension (C&P) examination with 
respect to these issues.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In addition to the foregoing, the record contains medical 
evidence of a current hearing loss and tinnitus disorder, 
which the veteran avers stems from his exposure to acoustic 
trauma during service.  On remand the veteran should also be 
scheduled for an appropriate examination with regard to these 
issues.  Id.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the veteran for the names and 
addresses of all of his medical care 
providers since his separation from service 
(including VA treatment facilities), and the 
date or approximate date that he first began 
receiving treatment from said providers.  
The veteran should also be encouraged to 
submit any evidence in his possession 
(including service medical records), and 
advised that any records that he can submit 
will greatly reduce the time it will take to 
fully adjudicate his claims.

2.  Request and associate with the claims 
file all medical records from the Mountain 
Home VAMC dating from October 1952 to 
October 2002.  Also attempt to obtain any 
other VA and private treatment records 
identified by the veteran during the course 
of the remand.  

3.  Contact the National Personnel Records 
Center and any other appropriate agency, and 
request a copy of all SMRs.  

4.  Schedule the veteran for appropriate 
examination(s) with regard to his claims for 
service connection for a right knee 
disorder; septectomy residuals; rhinorrhea; 
sinus problems with headaches; hearing loss; 
and tinnitus.  The claims file MUST be made 
available to, and reviewed by, the 
examiner(s), and the examination report(s) 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  With regard to his claims for 
service connection for hearing loss and 
tinnitus, the veteran must be given an 
opportunity to describe his in-service noise 
exposure.  The examiner is specifically 
requested to opine as follows:

i.	whether it is at least as likely as not 
(50 percent probability or greater) or 
less likely than not (less than a 50 
percent probability) that a current 
right knee disorder is related to any 
incident of active military service, to 
include the August 1951 in-service 
injury to the veteran's right knee.  

ii.	whether it is at least as likely as not 
(50 percent probability or greater) or 
less likely than not (less than a 50 
percent probability) that a current 
nose/septum disorder, if found, is 
related to the veteran's in-service 
septectomy.  

iii.	whether it is at least as likely as not 
(50 percent probability or greater) or 
less likely than not (less than a 50 
percent probability) that a current 
rhinorrhea disorder was incurred during 
active military service.  

iv.	whether it is at least as likely as not 
(50 percent probability or greater) or 
less likely than not (less than a 50 
percent probability) that a current 
sinus disorder was incurred during 
active military service.  

v.	whether it is at least as likely as not 
(50 percent probability or greater) or 
less likely than not (less than a 50 
percent probability) that a current 
headaches disorder, if found, was 
incurred during active military 
service.  

vi.	whether it is at least as likely as not 
(50 percent probability or greater) or 
less likely than not (less than a 50 
percent probability) that a current 
hearing loss disorder, if found, was 
incurred during active military 
service, or resulted from an incident 
of service, to include claimed exposure 
to acoustic trauma.  

vii.	whether it is at least as likely as not 
(50 percent probability or greater) or 
less likely than not (less than a 50 
percent probability) that a current 
tinnitus disorder was incurred during 
active military service, or is related 
to an incident therein, to include 
acoustic trauma.  

A complete rationale for each opinion 
proffered must be included in the report 
provided.

5.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


